Citation Nr: 1625125	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active in the United States Navy from December 1988 to October 1992. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Albuquerque, New Mexico, which in pertinent part, denied the benefits sought on appeal.  The jurisdiction now resides with the RO in Waco, Texas. 

In October 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

In March 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  In particular, the Board instructed that the Veteran's assistance should be sought to obtain outstanding records of pertinent private treatment dated in 1996, as well as any other pertinent private treatment records identified by the Veteran.  The records reflects that an April 2014 notice letter was sent, and the Veteran responded that he would submitted additional recent private treatment records and those records have been associated with the claims folder.  The claims were re-adjudicated in an August 2014 supplemental statement of the case (SSOC).  The records reflect that there has been substantial compliance with Board's 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)





FINDINGS OF FACT

1.  The preponderance of competent evidence of record is against a finding that the Veteran's current right shoulder disorder, to include status post rotator cuff repair, is related to his period of service, to include his in-service right shoulder complaints. 

2.  The preponderance of competent evidence of record is against a finding that the Veteran's current left shoulder disorder is related to his period of service, to include his in-service left shoulder complaints. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, VA sent a letter to the Veteran in March 2009 that addressed of the elements concerning his claims for service connection prior to adjudication of the claim in an August 2009 rating decision.  The 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service VA and private treatment records as well as his lay statements and testimony have been associated with the claims folder.  In March 2014, pursuant to the Board's remand directive, VA sent the Veteran another letter asking him to identifying any pertinent outstanding records of VA and non-VA treatment, to include private treatment dated in 1996.  In a May 2014 response, the Veteran did only indicated that he would submit more recent private treatment records dated in 2014.  

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was provided with VA examination in July 2009 in conjunction with his claim.  The examination report shows that the VA examiner recorded the findings from clinical evaluation, including the Veteran's reported medical history, as well as reviewed the claims folder.  The 2009 VA examiner provided a medical opinion after a review of the record and provided a comprehensive statement in support of the conclusion reached.  The Board finds that the 2009 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral shoulder disorder.  He has asserted that his current left and right shoulder problems first manifested during his period of service, and he sought treatment for his shoulder complaints.  He reports that he continued to experience symptoms of pain and instability in both his shoulders after his separation from service, and his right shoulder problems worsened in the first few years following his separation from service and he required surgery on his right shoulder in 1995.  The Veteran states that his left shoulder problems have also progressively worsened since his period of service.   See February 2009 statement in support of the case, VA treatment records dated in October 2001, the report of July 2009 VA examination, as well as the Veteran's October 2011 Board hearing testimony. 

 Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

Here, the evidence of record establishes that the Veteran suffers bilateral shoulder disorders, to include status post right rotator cuff repair, instability, and strain.  See the report of July 2009 VA examination, as well as VA and private treatment records.  Element (1), current disability, is satisfied. 

A review of the Veteran's service treatment records shows the Veteran complained of bilateral shoulder problems during his period of service.  In April 1989, he presented with complaints of right shoulder pain for the past five days.  He reported that he had injured his right shoulder while wrestling.  Clinical evaluation showed that the Veteran's right shoulder had full range of motion but with minor discomfort.  He was assessed with a mild right shoulder strain.  None of the subsequent service treatment records show complaints of chronic right shoulder problems.  

In March 1991, the Veteran presented with complaints of persistent left shoulder pain for the past month.  On clinical evaluation, the Veteran had full range of motion in his left shoulder and x-ray film was negative for abnormalities.  There was evidence of impingement.  He was assessed with left rotator cuff tendonitis.  On an October 1992 report of medical history prior to separation, the Veteran indicated a history of shoulder problems, and the examiner noted that the Veteran had a history of left rotator cuff tendonitis in March 1991 that resolved and was not considered disabling.  The report of an October 1992 examination prior to separation shows that the Veteran's upper extremities were evaluated as normal. 

Post-service treatment records show that the Veteran sought treatment in October 2001 for bilateral shoulder problems.  In an October 2001 VA orthopedic consultation report, it was noted that the Veteran reported a history of bilateral shoulder problems since 1994 when he injured his shoulder during a fight.  He stated that since then, he has experienced shoulder subluxation and dislocation, more with the right than the left shoulder.  He underwent an arthroscopy on the right shoulder in 1995, and he later underwent a right rotator cuff repair surgery.  He now reported increased bilateral shoulder problems, more with the left than the right shoulder.  He was advised to undergo physical therapy.  Subsequent VA and private treatment records continue to show treatment for bilateral shoulder problems.  These records also show that the Veteran reported having had first experienced bilateral shoulder problems during his period of service. 

The most probative evidence of record does not show that the Veteran has been treated for or diagnosed with chronic bilateral shoulder disorder in service, at separation, or until a few years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Although a diagnosed chronic disorder was not shown in service, the Board cannot ignore the evidence of in-service bilateral shoulder complaints.  Element (2) in-service injury has been shown. 

The Board will next discuss whether the evidence of record demonstrates element (3), nexus or relationship between the current left and right shoulder disabilities and the Veteran's period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed bilateral shoulder disorder and the Veteran's period of service.

In the July 2009 VA examination, the VA examiner recorded that the Veteran reported that he strained his shoulders during his period of service, and he received physical therapy and pain medication to treat his injuries.  He further reported that following his separation, he experienced pain and instability in his shoulders with activities, which progressively worsened to where he required surgical repair on his right shoulder in 1995.  The VA examiner noted that a review of the Veteran's service treatment records, including his in-service treatment for right shoulder strain in 1989 and left rotator cuff tendonitis in 1991, but normal examination on his October 1992 separation examination.  The 2009 VA examiner concluded that it was less likely than not that the Veteran's current right and left shoulder disorders were related to his period of service, to include in-service complaints of shoulder problems.  

In support of his medical conclusion, the 2009 VA examiner noted that the Veteran's 1992 separation examination report showed normal shoulder evaluations, and his prior left shoulder rotator cuff tendonitis was evaluated as resolved and not considered disabling.  The VA examiner found that there was no evidence of chronic shoulder problems found in service following the Veteran's bilateral shoulder injuries.  The VA examiner concluded that the Veteran's current right and left shoulder disorders were less likely than not related to his period of service.  

The Board observes that the VA examiner's opinion is based, in part, on the finding that there was no documentation of chronic shoulder problems during the Veteran's period of service, or until 1995.  In essence, the examiner did not find the Veteran's reports that he had experience pain and instability in his shoulders since service to be persuasive evidence.  The Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed below, the Board finds the Veteran's more recent reports of experiencing pain and instability in his shoulders since service to be less persuasive than the objective evidence of record.

In this case, the Board places less probative weight on the Veteran's report of continuity of symptoms since service because it is inconsistent with post-service VA treatment.  While Veteran reported a history of shoulder problems at the time of his separation in 1992, his prior left shoulder tendonitis was considered resolved and not disabling.  The findings do not indicate that he continued to experience left shoulder problems at that time.  Moreover, in October 2001 when the Veteran sought treatment for bilateral shoulder problems, he reported a post-service onset of his current shoulder dislocation and subluxation symptoms, which began in 1994 following a fight.  The medical records do not demonstrate that the Veteran reported a continuity of his current shoulder instability problems since service until after he initiated his claim for VA benefits.  Accordingly, this is not a mere case where there is no contemporaneous medical evidence; rather, the Veteran's current reports are inconsistent with his prior statements made in conjunction with treatment for his bilateral shoulder disorder. 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

As the Board has afforded the Veteran's statements that he has experienced bilateral shoulder problems since service contain limited probative value, the Board finds the July 2009 VA examiner's opinion to be more probative because it is based on an accurate factual premise.  In addition, the VA examiner's medical conclusion was based on a review of the claims folder and the findings from clinical evaluation. 

The Board finds it highly pertinent that there is no contradictory medical opinion of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA examiner; he has not done so.  

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  In this case, the Board concludes that the etiologies of bilateral shoulder disorder go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of shoulder pain and instability, diagnosis of this disease and determination of the cause requires medical examination and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of his diagnosed bilateral shoulder disorder. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on a direct basis. 


ORDER

Entitlement to service connection for a right shoulder disorder is denied. 

Entitlement to service connection for a left shoulder disorder is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


